Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on August 21st, 2020, which claim 1-21 have been presented for examination; however, by a preliminary amendment claims 11 and 20-21 have been cancelled. Further, an Interview conducted on 01/24/2022 with the Applicants' representative Attorney Jun Ye (Please refer to PTO-413B). 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Jun Ye (Reg. No. 74,777) on January 24th, 2022. 

4.	Claims 1-6, 9-10, 12-17 and 19 (Renumbered 1-15) are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended) A method for generating a general machine learning model, comprising:
obtaining task parameters of a machine learning task;
classifying the task parameters to obtain task instructions and model parameters, wherein the classifying the task parameters includes: 
obtaining attributes of input data, attributes of output data, and attributes of intermediate result temporary space of computation parameters,
extracting a data amount of the input data from the attributes of the input data, and allocating storage space to the input data,
extracting a data amount of the output data from the attributes of the output data, and allocating storage space to the output data,
extracting a data amount of the intermediate result temporary space from the attributes of the intermediate result temporary space, and allocating storage space to the intermediate result temporary space, and
storing the input data storage space and the output data storage space as heap data, and storing intermediate result temporary storage space as stack data;
aggregating the task instructions and the model parameters according to data types to obtain the stack data and the heap data; and
integrating the stack data and the heap data to obtain a general machine learning model, wherein the integrating the stack data and the heap data includes:
obtaining layout information of static data, layout information of dynamic data, and layout information of the stack data according to the task instructions,
packaging and integrating task instruction heap data and model parameter static data according to the layout information of the static data to obtain successive static data blocks,
packaging and integrating model parameter dynamic data according to the layout information of the dynamic data to obtain successive dynamic data blocks,
packaging and integrating model parameter stack data according to the layout information of the stack data to obtain stack data blocks, and 
integrating the successive static data blocks, the successive dynamic data blocks, and the stack data blocks.

2.	(Previously Presented) The method of claim 1, 
wherein the task parameters include algorithm control parameters and computation parameters, and
wherein the classifying the task parameters to obtain the task instructions and the model parameters includes:
compiling the algorithm control parameters to obtain the task instructions, and
classifying the computation parameters to obtain the model parameters.


preprocessing the computation parameters to obtain preprocessed model data,
obtaining hardware parameters according to the computation parameters, and
extracting data attribute parameters in the computation parameters.

4.	(Previously Presented) The method of claim 3, wherein the aggregating the task instructions and the model parameters according to the data types to obtain the stack data and the heap data includes:
classifying the task instructions to obtain task instruction heap data,
classifying the model parameters according to the data types to obtain model parameter stack data and model parameter heap data,
aggregating the model parameter stack data to obtain the stack data, and
aggregating the model parameter heap data and the task instruction heap data to obtain the heap data.

5.	(Previously Presented) The method of claim 4, wherein the classifying the model parameters according to the data types to obtain the model parameter stack data and the model parameter heap data includes:
classifying the model parameters according to a shared attribute to obtain shareable model parameters and unshareable model parameters,
aggregating the shared model parameters to obtain the model parameter heap data, and
aggregating the unshareable model parameters to obtain the model parameter stack data.

6.	(Previously Presented) The method of claim 4, 
wherein the model parameter heap data includes model parameter static data and model parameter dynamic data, and
wherein the integrating the stack data and the heap data includes:
packaging and integrating the task instruction heap data and the model parameter static data to obtain successive static data blocks,
packaging and integrating the model parameter dynamic data to obtain successive dynamic data blocks,

combining the successive static data blocks, the successive dynamic data blocks, and the stack data blocks to obtain the general machine learning model.

7.	(Canceled).

8.	(Canceled).

9.	(Currently Amended) The method of claim [[8]]1, wherein the packaging and integrating the model parameter stack data according to the layout information of the stack data to obtain the stack data blocks includes:
integrating the unshareable model parameters and data of the intermediate result temporary space according to the layout information of the stack data to obtain the stack data blocks.

10.	(Previously Presented) The method of claim 9, 
wherein the obtaining the hardware parameters according to the computation parameters includes obtaining hardware platform information and hardware configuration parameters, and storing the hardware platform information and the hardware configuration parameters as the heap data, and
wherein the packaging and integrating the task instruction heap data and the model parameter static data includes integrating the task instruction heap data, the model parameter heap data, the hardware platform information, and the hardware configuration parameters according to the layout information of the static data to obtain the successive static data blocks.

11.	(Canceled)

12.	(Currently Amended) The method of claim [[8]]1, wherein the packaging and integrating the model parameter dynamic data according to the layout information of the dynamic data to obtain the successive dynamic data blocks includes:
integrating the input data storage space and the output data storage space according to the layout information of the dynamic data to obtain the successive dynamic data blocks.

13.	 (Currently Amended) A device for generating a general machine learning model, comprising
an external interface module configured to obtain task parameters of a machine learning task;
a classification processing module configured to classify the task parameters to obtain task instructions and model parameters, wherein the classification processing module is further configured to:
obtain attributes of input data, attributes of output data, and attributes of intermediate result temporary space of computation parameters,
extract a data amount of the input data from the attributes of the input data, and allocating storage space to the input data,
extract a data amount of the output data from the attributes of the output data, and allocating storage space to the output data,
extract a data amount of the intermediate result temporary space from the attributes of the intermediate result temporary space, and allocate storage space to the intermediate result temporary space, and
store the input data storage space and the output data storage space as heap data, and store intermediate result temporary storage space as stack data;
a parameter aggregating module configured to aggregate the task instructions and the model parameters according to data types to obtain stack data and heap data; and
a model generation module configured to integrate the stack data and the heap data to obtain a general machine learning model, wherein the model generation module is further configured to:
obtain layout information of static data, layout information of dynamic data, and layout information of the stack data according to the task instructions,
package and integrate task instruction heap data and model parameter static data according to the layout information of the static data to obtain successive static data blocks,
package and integrate model parameter dynamic data according to the layout information of the dynamic data to obtain successive dynamic data blocks,
package and integrate model parameter stack data according to the layout information of the stack data to obtain stack data blocks, and 
integrate the successive static data blocks, the successive dynamic data blocks, and the stack data blocks.

14.	(Original) The device of claim 13, wherein the task parameters include algorithm control parameters and computation parameters, and
the classification processing module includes:
a task instruction generation module configured to compile the algorithm control parameters to obtain the task instructions, and
a model parameter generation module configured to classify the computation parameters to obtain the model parameters.

15.	(Original) The device of claim 14, wherein the model parameter generation module includes:
a model parameter stack data generation module configured to aggregate  shareable model parameters to obtain model parameter stack data, and
a model parameter heap data generation module configured to aggregate unshareable model parameters to obtain model parameter heap data.

16.	(Original) The device of claim 15, wherein the model parameter heap data generation module includes:
	a model parameter static data generation module configured to aggregate static model parameter heap data to obtain model parameter static data, and
a model parameter dynamic data generation module configured to aggregate dynamic model parameter heap data to obtain model parameter dynamic data.

17.	(Original) The device of claim 15, wherein the model parameter generation module further includes:
a preprocessing module configured to preprocess the computation parameters to obtain preprocessed model data,
a hardware parameter generation module configured to obtain hardware parameters according to the computation parameters, and
an attribute extraction module configured to extract data attribute parameters in the computation parameters.

18.	(Canceled).

19.	(Original) The device of claim 18, wherein the model generation module is configured to combine the successive static data blocks, the successive dynamic data blocks, and the stack data blocks to obtain a general machine learning model.

20.	(Canceled).

21.	(Canceled).
—o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “integrating the stack data and the heap data to obtain a general machine learning model, wherein the integrating the stack data and the heap data includes: obtaining layout information of static data, layout information of dynamic data, and layout information of the stack data according to the task instructions, packaging and integrating task instruction heap data and model parameter static data according to the layout information of the static data to obtain successive static data blocks, packaging and integrating model parameter dynamic data according to the layout information of the dynamic data to obtain successive dynamic data blocks, packaging and integrating model parameter stack data according to the layout information of the stack data to obtain stack data blocks, and integrating the successive static data blocks, the successive dynamic data blocks, and the stack data blocks” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of acquiring task parameters of a machine learning task; performing classification processing on the task parameters to obtain task instructions and model parameters; aggregating the task instructions and the model parameters according to a data type to obtain stack data and heap data; and integrating the stack data and the heap data to obtain a general machine learning model, and compiled results of a corresponding general model in the running of an algorithm can be directly executed, which avoids repetitive compilation renders the pending independent claims allowable. Claims 2-6, 9-10, 12, 14-17 and 19 are dependent upon claims 1 and 13 according to their respective statutory classes. Since the independent claims 1 and 13 are allowable, claims 2-6, 9-10, 12, 14-17 and 19 are also allowable at least by virtue of the dependency relationship. 
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        01/28/2022